Citation Nr: 1242334	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-18 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip arthritis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right wrist arthritis.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a cervical spine disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1977 to March 1981. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO found there was no new and material evidence to reopen claims for service connection for the lumbar spine, right hip arthritis, right wrist arthritis, and cervical spine arthritis.  The Veteran then perfected a timely appeal concerning these denials.

In April 2011, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the hearing transcript has been associated with the file.  

In January 2012, the Board reopened the lumbar spine and cervical spine claims.  The Board then remanded all of the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The claims have now been returned to the Board for appellate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A September 1998 RO rating decision denied service connection for arthritis of the right hip, the Veteran did not file a Notice of Disagreement (NOD) within one year of the decision, and the decision became final. 

2.  Evidence received since the September 1998 RO rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for arthritis of the right hip and does not raise a reasonable possibility of substantiating the claim. 

3.  A September 1998 RO rating decision denied service connection for arthritis of the right wrist, the Veteran did not file an NOD within one year of the decision, and the decision became final. 

4.  Evidence received since the September 1998 RO rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for arthritis of the right wrist and does not raise a reasonable possibility of substantiating the claim.

5.  The preponderance of the evidence is against a finding that the Veteran has a lumbar spine disorder as the result of his active duty service.

6.  The preponderance of the evidence is against a finding that the Veteran has a cervical spine disorder as the result of his active duty service.


CONCLUSIONS OF LAW

1.  The RO's September 1998 decision that denied the claim of entitlement to service connection for arthritis of the right hip is final.  New and material evidence has not been received to reopen the claim of entitlement to service connection for arthritis of the right hip.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2012). 
2.  The RO's September 1998 decision that denied the claim of entitlement to service connection for arthritis of the right wrist is final.  New and material evidence has not been received to reopen the claim of entitlement to service connection for arthritis of the right wrist.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2012).

3.  The criteria for the establishment of service connection for a lumbar spine disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

4.  The criteria for the establishment of service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law that it is required to apply.  This includes statutes published in Title 38, United States Code Annotated ("38 U.S.C.A."), regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183   (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1). 

An August 2009 pre-adjudication letter explained the evidence necessary to substantiate the Veteran's claims.  The 2009 letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  As well, the August 2009 VCAA notice letter informed the Veteran of what constituted new and material evidence to reopen his previously denied, unappealed claims.  The letter complied with Kent v. Nicholson, 20 Vet. App. 1 (2006), since it apprised the Veteran of the specific reasons the claims were previously denied, in addition to explaining the type of evidence and information needed to establish the Veteran's underlying entitlement to service connection (in the event the claims were reopened).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  This letter was provided prior to the initial RO adjudication of his claims in the September 2009 rating decision.  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist Veterans in obtaining evidence necessary to substantiate their claims.  Here, the claims file contains the Veteran's service treatment records (STRs), reports of post-service VA and private medical treatment, and Social Security Administration (SSA) disability benefits records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  

Regarding the lumbar spine claim, the Veteran was afforded a recent VA examination and medical opinion in March 2010.  With respect to this VA examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  At the April 2011 hearing, the Veteran, through his representative, argued that the March 2010 VA examination report was inadequate for multiple reasons.  He stated that the March 2010 examiner would not provide an opinion.  The Veteran found it questionable whether the examiner had reviewed the claims file because of his statements in the document as to what "the Veteran" reported (versus what the treatment records showed).  The Veteran stated that the examiner was not asked to provide an opinion regarding the likely etiology of degenerative disc disease but of lumbosacral strain.  He also expressed a lack of understanding of the wording the Veteran used.

The Board has reviewed the examination report with the Veteran's complaints in mind.  The examiner wrote he had reviewed the claims file, and he specifically noted he had reviewed it "thoroughly."  The Board has no reason to doubt such a statement by the examiner.  The examiner provided the diagnosis he thought was warranted, which was degenerative disc disease and not lumbosacral strain.  The Board does not find that there is a problem with the examiner diagnosing disc disease, as that is what the examiner found the Veteran had with respect to the lumbar spine.  He provided an opinion and also provided a rationale for the opinion.  While the Board understands that the Veteran does not like the opinion the examiner provided, it does not find that the examination was inadequate.  Specifically, the examination report reflects an interview with, and an examination of, the Veteran; thus, the Board finds the VA examination adequate as to the issue decided herein.  Id.

An etiological medical opinion has not been obtained in regard to the Veteran's new and material evidence claims, which the Board finds was not warranted.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder or persistent or recurrent symptoms of a disorder may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  There is, however, an exception when, as here, there are petitions to reopen previously denied, unappealed claims.  According to 38 C.F.R. § 3.159(c)(4)(iii), there is no obligation to provide an examination for a medical nexus opinion unless and until there is new and material evidence to reopen the previously denied, unappealed claim.  Here, there is no such new and material evidence concerning the claims of entitlement to service connection for arthritis of the right hip and right wrist, so no requirement to schedule a VA examination for a medical nexus opinion.

VA has also not provided the Veteran with an examination or opinion in connection with the claim for service connection for a cervical spine disability.  The Board finds that the criteria of McLendon are not met.  The service treatment records show that the Veteran reported upper back pain following the 1979 motor vehicle accident.  There are two treatment records both addressing upper back pain.  The Board does not find that upper back pain is the same as neck pain.  It also concludes that the Veteran's allegation of having sustained an injury to his neck at that time is not credible.  If the Veteran had experienced neck pain or sustained a neck injury, the Board finds it would have been documented in the treatment records.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ('[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records].' citing to Fed.R.Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).  It does not make sense for the Veteran to have reported pain in the upper back if he was also experiencing pain in his neck.  This finding is further supported by the fact that when the Veteran was discharged from service in 1981, he reported low back pain and knee pain, but failed to report any neck pain.  See id.  

The first time the Veteran reported neck pain was in 1986, which was five years following service.  When he was next seen in October 1996, approximately 10 years later, by VA, he reported neck pain for the past two months.  This is evidence against continuity of symptomatology.  The Board finds that there is a lack of evidence establishing that an incident in service occurred and a lack of evidence that the post service cervical spine disability may be associated with the Veteran's service.  Thus, a VA examination is not necessary to decide the claim.  

As stated above, this case was remanded by the Board in January 2012.  The Board directed that the RO/AMC obtain the outstanding SSA records.  These records have been obtained and associated with the claims file.  The Board then directed the RO/AMC to readjudicate the claims.  This action was accomplished in the October 2012 Supplemental Statement of the Case (SSOC).  Thus, as the claims file reflects that the RO/AMC took steps to complete the Board's directives, the Board finds that the development directed in the prior remand has been substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that substantial compliance, not absolute compliance, is required). 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims. As such, and pursuant to 38 C.F.R. § 3.655 (2012), all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103. 

At the April 2011 Board hearing, the Veteran's representative testified that the Veteran was driving a Toyota at 35 miles per hour on the base and was hit from behind.  He described the Veteran's right hand as being on the gear shift and that he hit the steering wheel.  The Veteran testified that his right hip was not injured but was really part of the back pain.  He also testified that he began seeking treatment for these disabilities in the 1980s at VA.  He denied any post service injury to these areas.  

New and Material Evidence Claims

A claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110 (2011), the Court held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and must not be an outcome-based decision.  In Shade, the claim was denied originally because there was no present disorder and the evidence submitted to reopen the claim showed the Veteran currently had the present disorder.  The Court held the claim was to be reopened because new and material evidence was submitted even though there was still no nexus opinion of record.  Id.   

Here, the RO originally denied the claims for service connection for arthritis of the right hip and arthritis of the right wrist in a September 1998 rating decision.  The RO found that there was no evidence of these disorders in the Veteran's STRs, and there was no evidence of a relationship to the Veteran's active military service, to include by way of the non-service-connected back disorder.  The Veteran did not file an NOD with this decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104 , 20.302, 20.1103. 

The Veteran filed his petitions to reopen his previously-denied claims in November 2008.  Again, the claims may be reopened if new and material evidence is submitted.  Manio, 1 Vet. App. at 140. 

Prior to the September 1998 decision, the evidence in the file consisted of: STRs; the Veteran's statements; two unrelated VA examinations of the knee and spine; and, VA treatment records.  Since the September 1998 decision, the evidence in the file also includes: the Veteran's statements; testimony at a Board hearing; VA treatment records; SSA records; private treatment records; and, an unrelated March 2010 VA spine examination.  

All of this additional evidence is new in the sense that it has not been submitted to VA before and, thus, never considered.  However, none of this additional evidence is material.  The evidence does not suggest that the Veteran's arthritis of the right hip and the arthritis of the right wrist were incurred during the Veteran's active military service - including to any injury (trauma) he may have sustained while in service or any disease he may have contracted, or to his non-service-connected back disorder.  See, e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998); see also Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (holding that medical records merely describing the Veteran's current disorder are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence).  Also, testimony the Veteran provided at the Board hearing is cumulative and redundant of his previously considered contention that the claimed disorders are related to his active military service.  

Accordingly, the Board finds no new and material evidence to reopen the claims of entitlement to service connection for arthritis of the right hip and arthritis of the right wrist.  38 U.S.C.A. § 5108.  Furthermore, inasmuch as the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claims, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection - General Regulations and Statutes

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when: 

(1) a layperson is competent to identify the medical disorder (i.e., when the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); 

(2) the layperson is reporting a contemporaneous medical diagnosis, or; 

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where the widow was seeking service connection for cause of death of her husband, the Veteran, the Court held that a medical opinion is not required to prove a nexus between a service-connected mental disorder and drowning which caused the Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, 21 Vet. App. at 303 (concerning varicose veins); see also Jandreau, 492 F.3d at 1372   (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a nexus between the claimed in-service disease or injury and the present disorder.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza, 7 Vet. App. at 506; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr, 21 Vet. App. at 303; see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate: (1) that a disorder was "noted" during the active military service; (2) evidence of post-service continuity of the same symptomatology; and, (3) medical or, in certain circumstances, lay evidence of a nexus between the present disorder and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (holding that lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. 
§ 3.303(b). 

Additionally, certain diseases, chronic in nature, may be presumed to have been incurred during the active military service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active duty, even though there is no evidence of the disease during the active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Degenerative joint disease (i.e., arthritis) has been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  Id.  

Lumbar Spine Claim

The Veteran contends that his current lumbar spine problems are the result of his in-service motor vehicle accident. 

The benefit of the doubt rule provides that a Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, a Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and, as such, the claim must be denied.  38 U.S.C.A. § 5107(b); see Alemany, 9 Vet. App. at 518; Brown v. Brown , 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). 

Here, regarding the first element of service connection (i.e., a current diagnosis), the Veteran was diagnosed with degenerative disc disease of the lumbar spine at the March 2010 VA examination.  Therefore, the Veteran has satisfied the first element of service connection.

Regarding the second element of service connection (i.e., an in-service incurrence), the Veteran's STRs document that his lumbar spine was normal at his January 1977  military enlistment examination.  In March 1979, the Veteran was in a motor vehicle accident; however, he was seen on two occasions that month for pain in the upper region of his back.  The Veteran was diagnosed with a muscle strain, secondary to trauma and treated with medication.  In March 1980, the Veteran was seen for low back pain, which he reported had been occurring for two years.  The Veteran was diagnosed with a possible muscle back strain, and treated with medication.  The STRs do not contain any other complaints of or treatment for his spine.  At the Veteran's February 1981 military discharge examination, clinical evaluation of the spine was normal.  On the February 1981 Report of Medical History, the Veteran checked the box to indicate that he was experiencing recurrent back pain.  The military examiner noted that the Veteran had rare low back pain.  The Veteran's active military service ended in March 1981.

The Veteran filed a claim for service connection for a low back disability soon following service separation.  See VA Form 21-526, Veteran's Application for Compensation or Pension, received in June 1981.  In the application, the Veteran did not attribute the low back pain to the motor vehicle accident and was unsure of the date of onset.  See id. at item #s 24 & 26.  When he was examined by VA in August 1981, the Veteran did not attribute the low back pain to the motor vehicle accident in service.  Rather, he reported that his back began to ache in 1978 after doing "a lot of bending."  X-rays taken at that time were negative.  The examiner diagnosed chronic lumbosacral strain.

On this note, the Board finds that the Veteran's allegation of chronic low back pain from the 1979 motor vehicle accident lacks credibility.  At the time of the motor vehicle accident, the Veteran did not report low back pain.  Rather, he reported upper back pain.  The Board does not find that a complaint of upper back pain is a complaint of low back pain.  Had the Veteran experienced low back pain at the time of the accident, the Board finds he would have reported it.  See Kahana, 24 Vet. App. at 440.  When he was seen for low back pain in 1980, he reported that it had been occurring for two years, which would place his back pain prior to the motor vehicle accident.  When he reported low back pain at service separation and in connection with his 1981 claim for service connection, he did not attribute the low back pain to the motor vehicle accident.  The Board accords more probative value to statements the Veteran made during service, as these statements were made contemporaneous with service.  Thus, the Veteran's subsequent allegations of low back pain from a motor vehicle accident in service are rejected as not credible.  The Board finds credible that the Veteran had back pain during service from all the exercise he was doing.

The Veteran underwent another VA examination in November 1986.  The examiner found no abnormality of the lumbar spine, and x-rays of the lumbar spine were negative.  Thus, five years following service, there was no evidence of a chronic low back disability.  This is evidence against continuity of symptomatology.

Regarding a nexus between the Veteran's in-service accident and his current diagnosis, the claims file contains a handwritten note on a VA Form for a Statement in Support of Claim.  The note states that the Veteran's lumbar spine "is at least 50% related to his injury (motor vehicle accident) on active duty."  This note is not signed by anyone and is not dated.  The opinion is also not supported by any rationale.  At his Board hearing, the Veteran did not explain the origin of this statement.  Thus, the Board finds this opinion to be of no probative value for several reasons.  One, it is not signed, and there is no indication who wrote the opinion.  Two, the opinion is based upon history reported by the Veteran, which history of sustaining a low back injury at the time of the motor vehicle accident is rejected as not credible.  Three, even if a medical professional signed it, there is no rationale for the opinion.  

In contrast, the Veteran was afforded a VA spine examination in March 2010.  The Veteran stated that his low back symptoms began during his military service in 1979.  The Veteran indicated that he was in a motor vehicle accident, which caused him low back pain.  He reported that he had experienced low back pain since the in-service motor vehicle accident.  He denied any low back pain prior to entering the active military service, or any injuries to the lumbar spine following his military discharge.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that it is less likely than not that the Veteran's current low back complaints and residual disability are related to his active military service.  The examiner reasoned that there is no data to suggest a contrary medical opinion.  The examiner stated that he believed that the Veteran's current complaints were related to the ongoing degenerative process in his lumbar spine.  The examiner indicated that the majority of the damage and residual wear and tear, which has led to the degenerative process in the Veteran's lumbar spine, occurred well after his military discharge.  The examiner found that the Veteran's in-service lumbar spine complaints are not secondary to a degenerative process and were self-limited.  The examiner stated that the degenerative process of the Veteran's lumbar spine has occurred over the last 29 years following the Veteran's military discharge and is completely unrelated to his having been in the military service.

As noted above, the Veteran is competent to report his symptoms, per Layno, 6 Vet. App. at 465, but as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical disorder.  Bostain, 11 Vet. App. at 124; Routen, 142 F.3d. at 1434.  The VA examiner in March 2012 opined that it is less likely than not that the Veteran's current low back complaints and residual disability are related to his active military service.  The Court has held that a physician's review of the claims file is not the determinative factor is assigning probative value, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (holding that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion), but it noted that a physician should have information regarding relevant case facts.  The VA medical opinion reflects a review of the claims file, to include information regarding the circumstances of the Veteran's military service and his post-service medical records.  The opinion is explained and supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The undated and unsigned opinion has been found to be of diminished probative value due to the lack of a signature, date, and rationale.  Therefore, the Board finds that there is no competent and credible medical evidence within the record indicating that the Veteran's lumbar spine disorder was due to his active military service. 

Additionally, there is no evidence suggesting the presence of degenerative joint disease of the lumbar spine during the Veteran's active military service or that it manifested to a compensable degree within a year of his military discharge, and the Veteran does not contend otherwise.  In fact, there is evidence to the contrary.  X-rays of the lumbar spine in August 1981 and November 1986 were negative.  Thus, service connection for this disorder is also not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

The most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  See Hayes, 5 Vet. App. at 69-70 ; see also Guerrieri, 4 Vet. App. at 470-471.  As such, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 U.S.C.A.§ 5107(b); see Gilbert, 1 Vet. App. at 55-57.

Cervical Spine Claim

The Veteran contends that his current cervical spine problems are the result of his in-service motor vehicle accident. 

The benefit-of-the-doubt rule provides that a Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, a Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and, as such, the claim must be denied.  38 U.S.C.A. § 5107(b); see Alemany, 9 Vet. App. at 518; Brown, 5 Vet. App. at 413.

Here, regarding the first element of service connection (i.e., a current diagnosis), a VA cervical spine imaging record from November 2008 showed diagnoses of degenerative disc and joint changes, with the greatest at C3-4.  Therefore, the Veteran has satisfied the first element of service connection.

Regarding the second element of service connection (i.e., an in-service incurrence), the Veteran's STRs document that his cervical spine was normal at his January 1977  military enlistment examination.  As stated above, in March 1979, the STRs document that the Veteran was in a motor vehicle accident.  The Veteran was seen on two occasions that month for pain in the upper region of his back; however, at no time during his active military service was the Veteran seen for complaints of pain in his neck.  The pain was centralized in his back.  The Veteran was diagnosed with a muscle strain, secondary to trauma.  The Veteran was not diagnosed with a cervical spine strain.  As stated above, the Board finds that the Veteran did not sustain an injury to his neck/cervical spine in service, to include the 1979 motor vehicle accident.  At the Veteran's February 1981 military discharge examination, his cervical spine was found to be normal, and the Veteran reported low back and knee pain.  In other words, the Board finds that had the Veteran been experiencing neck pain at service discharge, he would have documented it, since he had the thought processes to report the low back and knee pain.  The Veteran's complaints at service discharge are entirely consistent with the claims for compensation he filed in 1981, which were for low back and right knee disabilities.  

Post-service, the evidence of record documents that the Veteran was first seen for complaints related to his neck at the November 1986 VA examination.  He did not indicate that his neck pain had been occurring since his active military service.  The VA examiner found the Veteran's cervical spine to be normal.  The next treatment note pertaining to the neck is dated in 1996.  At a VA outpatient treatment visit, the Veteran reported that he had been experiencing neck pain for the past two months.  He did not indicate that his neck pain had been occurring since his active military service, which the Board finds is evidence against continuity of symptomatology.  

Regarding a nexus between the Veteran's in-service accident and his current diagnosis, the claims file contains a handwritten note on a VA Form for a Statement in Support of Claim.  The note states that the Veteran's cervical spine "is at least 50% related to his injury (motor vehicle accident) on active duty."  This note is not signed by anyone and is not dated.  The opinion is also not supported by any rationale.  At his Board hearing, the Veteran did not explain the origin of this statement.  Thus, the Board finds this opinion to be of no probative value for several reasons.  One, it is not signed, and there is no indication who wrote the opinion.  Two, the opinion is based upon history reported by the Veteran, which history of sustaining a neck injury at the time of the motor vehicle accident is rejected as not credible.  Three, even if a medical professional signed it, there is no rationale for the opinion.  

As noted above, the Veteran is competent to report his symptoms, per Layno, 6 Vet. App. at 465, but as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical disorder.  Bostain, 11 Vet. App. at 124; Routen, 142 F.3d. at 1434.  There is no competent and credible evidence within the record indicating that the Veteran's cervical spine disorder was due to his active military service. 

Additionally, there is no evidence suggesting the presence of degenerative joint disease of the cervical spine during the Veteran's active military service or that it manifested to a compensable degree within a year of his military discharge, and the Veteran does not contend otherwise.  Instead, as previously discussed, the first post-service evidence pertaining to the neck was dated in 1986, which is more than one year following his military discharge in 1981.  Thus, service connection for this disorder is also not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

The most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection for a cervical spine disorder.  See Hayes, 5 Vet. App. at 69-70 ; see also Guerrieri, 4 Vet. App. at 470-471.  As such, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 U.S.C.A.§ 5107(b); see Gilbert, 1 Vet. App. at 55-57.



ORDER

As new and material evidence has not been submitted, the petition to reopen the claim of entitlement to service connection for arthritis of the right hip is denied.

As new and material evidence has not been submitted, the petition to reopen the claim of entitlement to service connection for arthritis of the right wrist is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


